Affirmed and Memorandum Opinion filed October 20, 2011.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-10-00390-CR


                          DANIEL LIMBRICK, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 178th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1215140


                  MEMORANDUM                          OPINION


      Daniel Limbrick appeals his conviction for the first degree felony offense of
burglary. See Tex. Penal Code Ann. § 30.02(a), (d) (Vernon 2011). He contends that the
trial court violated his Sixth Amendment right to representation by not permitting his
family an opportunity to retain counsel. We affirm.

                                     Background

      After a three-day trial, a jury convicted appellant of burglary on February 5, 2010.
Appellant asked the trial court to continue the punishment phase of the trial until a
presentence investigation report could be prepared, and the trial court granted appellant’s
request.   The trial court granted appellant’s motions for psychiatric examinations
regarding appellant’s competency and sanity.

       Appellant was evaluated on March 5, 2010 by licensed psychologist, Ramon A.
Laval, Ph.D. In his sanity evaluation, Dr. Laval concluded that appellant was legally
sane and “was not suffering from symptoms of a mental disease or a mental defect of the
type or degree which would have rendered him unable to know the difference between
right or wrong on or about the time of the alleged offense.”          In his competency
evaluation, Dr. Laval concluded that appellant was competent to stand trial. Under the
heading “Diagnosis,” Dr. Laval stated in both evaluations that the “results of the
evaluation are consistent with a diagnostic impression of Cannabis Abuse and PCP
Abuse. There is no present indication that he suffers from a psychiatric condition which
would require psychotropic medication.”

       The punishment phase of the trial was held on April 30, 2010. After considering
the evidence, the presentence investigation report, appellant’s numerous prior convictions
for various offenses, and the fact that appellant has a cannabis abuse problem but has no
“mental illness in the recent history,” the trial court sentenced appellant to 60 years
confinement. Appellant filed a timely appeal.

                                         Analysis

       On appeal, appellant argues that the trial court violated his Sixth Amendment right
to representation by not permitting his family an opportunity to retain counsel for
appellant during the guilt-innocence phase of his trial.

       “The Federal and Texas Constitutions, as well as Texas statute, guarantee a
defendant in a criminal proceeding the right to have assistance of counsel.” Gonzalez v.
State, 117 S.W.3d 831, 836 (Tex. Crim. App. 2003). The right to assistance of counsel
also contemplates the defendant’s right to obtain assistance from counsel of the
defendant’s choosing. Id. at 836-37. However, the defendant’s right to counsel of choice


                                              2
is not absolute. Id. at 837. While there is a strong presumption in favor of a defendant’s
right to retain counsel of choice, this presumption may be overridden by other important
considerations relating to the integrity of the judicial process and the fair and orderly
administration of justice. Id. However, when a trial court unreasonably or arbitrarily
interferes with the defendant’s right to choose counsel, its actions rise to the level of a
constitutional violation. Id.

       Appellant contends that the trial court violated his right to counsel by refusing to
allow his family to “retain counsel of his own choosing.” He argues that “there had
clearly been some concern about [his] mental state, as evidenced by the request for
competency and sanity evaluations submitted to the court following trial.” Appellant
asserts that “[g]iven the questions concerning [his] mental capacity, it does not seem
unreasonable for the trial court to have allowed [his] family additional time to provide
Appellant with the retained counsel of his choosing in order to permit him effective
representation to which he is entitled.” In support of his argument, appellant points to the
following colloquy:

       The record will reflect we are in trial. Today’s date is February 4th, 2005.
       It’s been brought to my attention that the defendant’s family, some family
       members are in court today and they wish to hire another lawyer to
       represent Mr. Limbrick. Who is here? What is your name, ma’am?
       MS. JACK: Melinda Jack.
       THE COURT: Stand up, please. I’ll hear you better. Melinda Jackson?
       MS. JACK: Jack, J-A-C-K.
       THE COURT: Jack. Okay. And what did you want to do?
       MS. JACK: Hire an attorney.
       THE COURT: Okay. You can hire an attorney all you want. You can have
       them sit next to Mr. Greenlee. He’s the lawyer in this case, and this case
       has been in this court since May of 2009, six months ago. So y’all could
       have hired a lawyer before now if you wanted to. If you didn’t want to or
       you couldn’t, that’s not an issue today. That is why you have a court-
       appointed lawyer because you couldn’t hire one, and now if you want to
       hire one, you can hire one and have the lawyer help Mr. Greenlee today in
       court. Otherwise, that’s it. Yes.

                                             3
       MS. JACK: Okay. It’s not that we couldn’t hire a lawyer, we didn’t know
       anything until yesterday and we have all have blocked our telephones.
       THE COURT: Y’all have what?
       MS. JACK: Blocks on our telephones. So it’s not that we couldn’t hire a
       lawyer.
       THE COURT: Okay. Well, that’s just — I hear you and I understand your
       concern, but he could write, he could write people, he could have done all
       kind of things, but . . .
       MS. JACK: He’s mental.
       THE COURT: That concludes this conversation. Thank you, ma’am. I
       heard you, you may have a seat. You may have a seat. Both sides ready?
       MS. BYRNE: State’s ready.
       MR. GREENLEE: Defense is ready, Your Honor.

We reject appellant’s argument for three reasons.

       First, the record establishes that appellant himself never made a request or
otherwise expressed a desire to retain new counsel. Therefore, the trial court did not
deny appellant’s request or violate appellant’s right to retain counsel of his own choosing.

       Second, when Melinda Jack told the trial court that she wanted to “hire an
attorney,” the trial court responded, “You can hire an attorney all you want. You can
have him sit next to Mr. Greenlee. He’s the lawyer in this case . . . and now if you want
to hire one, you can hire one and have the lawyer help Mr. Greenlee today in court.” At
no time did the trial court tell Jack that she could not retain an attorney for appellant.
Additionally, because neither Jack nor anyone else ever requested “additional time” to
hire new counsel, the trial court acted reasonably in not granting a continuance. See Tex.
R. App. P. 33.1.

        Third, there was no evidence presented to the trial court substantiating a claim
that appellant had “mental difficulties.”    In fact, appellant’s competency and sanity
evaluations show that appellant was legally sane, competent to stand trial, and did not
suffer from a psychiatric condition. The insanity and competency evaluations both stated
that “[t]he results of this evaluation are consistent with a diagnostic impression of

                                             4
Cannabis Abuse and PCP Abuse.”             Further, appellant demonstrated an ability to
participate during trial; he testified extensively in his own defense during trial.

       We conclude that the trial court did not violate appellant’s Sixth Amendment right
to representation. Accordingly, we overrule appellant’s sole issue on appeal.

                                         Conclusion

       We affirm the trial court’s judgment.




                                           /s/       William J. Boyce
                                                     Justice


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                                 5